RECOMMENDED FOR FULL-TEXT PUBLICATION
             Pursuant to Sixth Circuit Rule 206
    ELECTRONIC CITATION: 2000 FED App. 0090P (6th Cir.)
                File Name: 00a0090p.06


UNITED STATES COURT OF APPEALS
               FOR THE SIXTH CIRCUIT
                 _________________


                                   ;
                                    
 DONALD LINVILLE; WILLIAM
                                    
 R. GAITTEN, Estate of,
                                    
          Plaintiffs-Appellees,
                                    
                                       No. 98-4292

                                    
            v.                       >
                                    
                                    
                                    
 TEAMSTERS MISCELLANEOUS

                                    
 AND INDUSTRIAL WORKERS

          Defendant-Appellant. 
 UNION, LOCAL 284,
                                    
                                   1
       Appeal from the United States District Court
      for the Southern District of Ohio at Columbus.
    No. 92-00849—George C. Smith, District Judge.
               Argued: October 26, 1999
           Decided and Filed: March 13, 2000
 Before: MARTIN, Chief Judge; SUHRHEINRICH and
              SILER, Circuit Judges.
                  _________________
                       COUNSEL
ARGUED: Robert K. Handelman, HANDELMAN &
KILROY, Columbus, Ohio, for Appellant. Frederick G.
Cloppert, Jr., CLOPPERT, PORTMAN, SAUTER,

                            1
2    Linville, et al. v. Local 284                No. 98-4292

LATANICK & FOLEY, Columbus, Ohio, for Appellees.
ON BRIEF: Robert K. Handelman, HANDELMAN &
KILROY, Columbus, Ohio, for Appellant. Frederick G.
Cloppert, Jr., CLOPPERT, PORTMAN, SAUTER,
LATANICK & FOLEY, Columbus, Ohio, for Appellees.
                    _________________
                        OPINION
                    _________________
  BOYCE F. MARTIN, JR., Chief Judge. Teamsters
Miscellaneous and Industrial Workers Union, Local 284
appeals the district court’s judgment denying its motion for
declaratory judgment. In its motion, Local 284 sought a
declaration that coverage under a benefit plan provided by
Local 284 for Donald Linville and his wife ended when
Linville turned sixty-five. The district court ruled that the
plan vested upon retirement and that Local 284 must continue
providing benefits to the Linvilles. For the following reasons,
we reverse and remand the case to the district court for further
proceedings.
                               I.
   On August 25, 1987, Local 284 approved a plan providing
health insurance coverage to former officers, staff, and agents
of Local 284. According to the plan, an individual becomes
eligible for health and life insurance coverage when the
individual: (1) is at least fifty-seven years of age and has at
least ten years of service with Local 284; or (2) becomes
totally and permanently disabled while a full-time officer,
agent, or employee without respect to the individual’s length
of service with Local 284. An individual is permanently
disabled for plan purposes if he or she is eligible to receive
disability benefits from the Social Security Administration.
The plan states that coverage for former employees shall be
the same as the coverage for active employees. The plan also
provides that coverage ceases when the individual reaches age
sixty-five, dies, or becomes eligible for active medical
insurance coverage by returning to employment of any kind.
No. 98-4292                   Linville, et al. v. Local 284     3

   Donald Linville retired from his position as a business
agent of Local 284 on September 5, 1987 due to disability.
On December 14, the Social Security Administration awarded
disability benefits to Donald Linville beginning March 3,
1988. Local 284 began providing retiree benefits to Linville
and his wife in February. These benefits consisted of paying
the Linvilles’ health and life insurance premiums. On June 1,
1992, Local 284 reduced Donald Linville’s coverage so that
his retiree benefits were substantially less than those provided
to active employees. Additionally, Donald Linville was
notified that he would be required to pay a monthly premium
to continue receiving retiree benefits. Active employees were
not required to pay a monthly premium for their health and
life insurance benefits. Donald Linville did not pay the
premium and instead brought suit in district court, along with
another former officer of Local 284, pursuant to the Employee
Retirement Income Security Act, seeking restoration of
benefits.
   After a bench trial, the district court concluded that the plan
is a welfare benefit plan within the meaning of 29 U.S.C.
§1002(1)(A). The district court found that, because the plan
is a welfare benefit plan, the retiree benefits vested upon
Donald Linville’s retirement. The district court also found
that the plan set forth the conditions that lead to termination
of benefits and did not reserve the power to change or alter
the terms of the benefits. Thus, the district court concluded,
once an individual retires under the plan, Local 284 can no
longer change the terms of the plan or reduce benefits.
Accordingly, the district court issued an order on September
20, 1995 requiring Local 284 to pay all back health and life
insurance premiums, benefits, and outstanding medical
expenses that would have been covered under the plan. The
court also awarded damages to Donald Linville and enjoined
Local 284 from terminating or changing the plan so long as
Donald Linville was eligible for benefits. The parties reached
a settlement as to the amount of damages.
  Donald Linville turned sixty-five on January 1, 1996. On
February 17, 1998, Local 284 filed a Motion for Declaratory
4     Linville, et al. v. Local 284                 No. 98-4292      No. 98-4292                 Linville, et al. v. Local 284    5

Judgment. In its motion, Local 284 sought to have the district       a retiree. The Yard-Man inference, however, cannot be used
court: (1) declare that, pursuant to the terms of the benefit        to contradict the express text of the agreement or plan
plan, Local 284 was no longer obligated to provide retirement        documents. See id. Unlike the plan at issue in Yard-Man,
benefits to the Linvilles because Donald Linville had reached        Local 284's plan addresses the duration of benefits. More
age sixty-five; (2) dissolve the injunction issued                   specifically, the plan provides that “[c]overage ceases when
September 20, 1995; and (3) order Donald Linville to                 the individual reaches age 65.” Thus, the district court was
indemnify Local 284 for the health insurance premiums paid           incorrect in applying the Yard-Man inference given the
on the Linvilles’ behalf since he reached age sixty-five. The        express language of the plan. Furthermore, although the
district court held that the terms of the plan were not clear and    record is unclear, there appears to be no language in the plan
inferred that the plan’s intent was to provide benefits for as       which would provide coverage for Mrs. Linville once Donald
long as retirees maintained retiree status. Accordingly, the         Linville’s coverage ceases.
district court denied Local 284's motion and held that so long
as Linville remained a retiree, he was entitled to receive             We will not, however, order that Donald Linville reimburse
benefits under the plan. Local 284 filed this appeal on              Local 284 for the cost of benefits provided since he turned
October 26, 1998.                                                    sixty-five. Local 284 filed its motion seeking recovery for the
                                                                     insurance premiums paid on the Linvilles’ behalf on February
                               II.                                   17, 1998. The delay on the part of Local 284 is excessive.
                                                                     Furthermore, we acknowledge the hardship recoupment of
  This case presents a fascinating issue of civil procedure.         two years of premiums could impose on the Linvilles. See
After tedious oral argument, it became apparent that Local           Wells v. United States Steel & Carnegie Pension Fund, Inc.,
284's motion was appropriately construed as a motion to              950 F.2d 1244, 1251 (6th Cir. 1991). In doing so, we
modify an injunction. 28 U.S.C. § 1292(a)(1) provides that           conclude that the circumstances weigh in favor of denying
the courts of appeals shall have jurisdiction of appeals from        Local 284's request for reimbursement of the premiums paid
“(1) [i]nterlocutory orders of the district courts . . . granting,   after Linville’s sixty-fifth birthday.
continuing, modifying, refusing or dissolving injunctions, or
refusing to dissolve or modify injunctions . . . .” Because the                                   IV.
effect of the district court’s denial of Local 284's motion was
to continue the injunction, this Court has jurisdiction to             Accordingly, we REVERSE and REMAND the case to the
review that order. See Hudson v. Barr, 3 F.3d 970, 973 (6th          district court for further proceedings.
Cir. 1993). Where a district court’s order has the effect of
extending an injunction, we review for abuse of discretion.
See Moriane Indus. Supply, Inc. v. Sterling Rubber Prod. Co.,
891 F.2d 133, 135 (6th Cir. 1989).
                               III.
  Under the clear terms of the plan, the benefits expired upon
Linville’s reaching age sixty-five. The district court relied on
our decision in International Union, UAW v. Yard-Man, Inc.,
716 F.2d 1476, 1482 (6th Cir. 1983), to infer that once
benefits vest, they continue so long as the beneficiary remains